     Case 3:19-cv-01224-CAB-AHG Document 49 Filed 10/28/19 PageID.442 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERIC CARUSO,                                     Case No.: 3:19-cv-01224-CAB-AHG
12                                    Plaintiff,       ORDER:
13    v.
                                                       (1) VACATING SETTLEMENT
14    PORTFOLIO RECOVERY, et al.,                      DISPOSITION CONFERENCE
                                   Defendants.         WITH EQUIFAX INFORMATION
15
                                                       SERVICES, LLC, and
16
                                                       (2) SETTING SETTLEMENT
17
                                                       DISPOSITION CONFERENCE
18                                                     WITH DEFENDANT MERCANTILE
                                                       ADJUSTMENTS BUREAU
19
20
21         On October 28, 2019, the Court granted the parties’ Joint Motion for Voluntary
22   Dismissal with Prejudice as to Defendant Equifax Information Services LLC (“Equifax”)
23   and dismissed Plaintiff’s claims against Equifax with prejudice. ECF No. 47. Therefore,
24   the Settlement Disposition Conference (“SDC”) previously set for November 19, 2019
25   between Plaintiff and Equifax is VACATED.
26         Additionally, Defendant Mercantile Adjustments Bureau (“Mercantile”) filed a
27   Notice of Settlement of Plaintiff’s claims against it on October 24, 2019. ECF No. 45.
28   Mercantile represents that a joint motion to dismiss will be filed within 45 days. Id.

                                                   1
                                                                          3:19-cv-01224-CAB-AHG
     Case 3:19-cv-01224-CAB-AHG Document 49 Filed 10/28/19 PageID.443 Page 2 of 2


 1   Accordingly, the Court SETS a telephonic Settlement Disposition Conference (“SDC”) for
 2   December 12, 2019 at 10:30 AM before the Honorable Allison H. Goddard. Plaintiff and
 3   counsel for Mercantile shall call the chambers teleconference line at 1-877-873-8018 and
 4   use 8367902 as the access code to join the conference. If the parties timely file a Joint
 5   Motion for Dismissal, the SDC will be vacated.
 6         IT IS SO ORDERED.
 7   Dated: October 28, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                          3:19-cv-01224-CAB-AHG
